223.	 Sir, I should like to begin by extending to you my warmest words of congratulation on your election to the presidency of the thirty-sixth session of the General Assembly. It is with profound satisfaction that we once again see serving the international community someone whose human qualities and vast experience as politician and diplomat guarantee that we shall reach positive results during this session.
224.	I am very pleased to see this high office occupied by the representative of a friendly Arab nation with which we share so many historical and traditional links and specially from Iraq, whose relations with Portugal have teen marked by a close and fruitful cooperation that we wish to maintain and develop.
225.	I should also like to express our sincere esteem and gratitude to Mr. von Wechmar for his constant and devoted efforts in favour of peace and justice and for the untiring and commendable manner in which he dedicated himself to the presidency of the thirty-fifth session of the General Assembly. We have the highest respect for his excellent contribution to the good conduct of our work last year.
226.	Finally, I wish to address a special word of greeting and gratitude to the Secretary-General, who recently greatly honoured our country with an official visit. His clear vision of the international community, his human and diplomatic qualities, and the competent and devoted way in which he guides the work of the Organization are all worthy of our highest praise.
227.	We welcome the admission to the United Nations of the Republic of Vanuatu and we extend to its Government and people our sincere congratulations. We also express the hope that soon we may see amongst" us Belize, which we warmly welcome today on its independence. These are most encouraging signs that step by step we are approaching one of the highest goals of the United Nations universality.
228.	The General Assembly has gathered once again to avail itself of the diligence and efforts of its Members to analyze and debate the grave issues facing the world which, for the major part, call for an urgent solution. Notwithstanding their best efforts, it is not an easy task to find new solutions, to follow up and reinforce those already advocated and to remove the obstacles in the path of peace and progress.
229.	Profound changes in the international system have been brought about by the cumulative effects of diverse factors. The agenda of the General Assembly has been broadened beyond the traditional themes of security and the balance of power to include matters of increasing complexity which pose a continuing challenge to the Governments of all the countries here represented. However, like the speakers who preceded me and those who will follow, I am certain that we, the Members of this distinguished Organization, will do our utmost to find the proper solutions.
230.	The continuing situation in Afghanistan, where a Soviet intervention, persists in open violation of the Charter and in defiance of the condemnation of international public opinion and of the Assembly, constitutes clear evidence of a policy of expansion and of the ensuing risks to stability and international detente. Convinced that the present situation is not evolving favorably, and aware of the risk it represents to the geostrategic balance of power and to peace, the Portuguese Government has clearly and consistently condemned the persistence of a situation that is both politically and juridical unacceptable.
231.	In this spirit, my delegation wishes to express its full support for the recent plan of the European Council meeting at Luxembourg on 29 and 30 June 13 for the convening of an international conference within the framework of the diplomatic efforts initiated by the relevant resolutions of the General Assembly.
232.	The invasion and occupation of Kampuchea by the Vietnamese armed forces have also been condemned by an overwhelming majority of the States Members of the Organization, including my own country. Portugal considers that a solution to this problem must be based on the withdrawal of all foreign troops from the territory of Kampuchea. We further consider that the International Conference convened earlier this year by the United Nations constituted an important step towards the peaceful solution of this conflict.
233.	In view of such situations as these, the fundamental question confronting the General Assembly is to decide whether the Declaration on Principles of International Law concerning Friendly Relations and Cooperation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)} and the Declaration on Principles Guiding Relations between Participating
States included in the Final Act of Helsinki of 1 August 1975 actually derive from a will to organize the world in a more peaceful and humane manner, or whether they represent smokescreens hiding contradictory aspirations, mental reservations or subjective interpretations. Were this to be the case, we would all be cooperating on the basis of a false and therefore dangerous construction, built on quicksand and made only of misunderstandings and empty words.
234.. These fundamental questions have been, and still are under discussion in the Conference on Security and Cooperation in Europe meeting in Madrid. New proposals and criticisms presented there must not be seen as contrary to detente, but in their proper context of review and positive appraisal. What cannot be admitted is a concept of detente that allows it to exist simultaneously as an instrument of cooperation and struggle in all fields, to suit each party's interests at any given moment. If detente is a necessity of international life, the practice of reciprocity is essential to it.
235.	Furthermore, good faith is required if detente is to lead to cooperation in all fields and to the elimination, or at least the easing of tensions. This is, we believe, the correct position, one which has guided our participation in this important meeting within the framework of the Conference on Security and Cooperation in Europe. We still hope that such an approach will prevail and that substantial results will be achieved.
236.	Finally, the principles of detente must also be observed and respected in the relations between countries with basically similar political and social systems. In fact, there is no sense in confining respect for the principles of detente, peace, territorial integrity and noninterference in the internal affairs of States to relations between countries with different systems. Moreover, we think that drastic action against them will inevitably lead to developments difficult to control and therefore capable of generating the most dangerous reactions.
237.	It has often been stated here that the degree of technological development in the field of armaments has rendered obsolete the classic geographical theories of defense. We all know that the security that resulted from distance and natural frontiers is today to a certain extent greatly reduced, if not nullified. The sole reality is that the capability for mutual destruction exists.
238.	Considering, from this perspective* the destabilizing changes that have taken place during the last several years in the military balance between East and West, it seems appropriate for me to underline the fact that NATO, of which Portugal is an active and committed member, consider the stability of the military balance to be an important and timely contribution to general security and peace.
239.	This is also the primary objective of arms control, the aim of which is to attain a balance of power at a minimal level of armaments, especially nuclear armaments, without loss of security. The decision taken by the members of NATO on 12 December 1979" served that purpose. In this sense, my country strongly supports the important negotiaions between the United States and the Soviet Union which are due to open before the end of this year and for which my country will express its support where necessary.
240.	In the field of disarmament, nuclear weapons, because of their awesome power of destruction, should receive special attention, as was decided by consensus at the tenth special session of this Assembly [resolution S10/2]. The ban on all nuclear weapon testing, subject to effective international inspection and accepted by all parties concerned, would be a significant contribution. It would also be desirable to have the nuclear Powers agree on a common formula of guarantees to strengthen the security of States that do not possess nuclear weapons, thus responding to the legitimate concern frequently expressed in this Assembly. However, our concern with nuclear weapons should not mask the fact that the power of the militarily more important States results from the combination of their nuclear .and conventional arsenals. Negotiating efforts in the field of nuclear disarmament should not serve as a pretext for the international community to refuse a parallel effort in the field of conventional weapons.
241.	It is our hope that the second special session on disarmament will allow us collectively to review the achievements in the field of disarmament in the light of the Final Document of the tenth special session of the General Assembly, whose validity remains intact. We hope its conclusions will help the negotiations and assure them of significant progress in this field.
242.	I should now like to mention some of the problems that contribute to the worsening of Regional tensions and jeopardize the United Nations principles and capacity for effective intervention. The question of Namibia, where South Africa persists in maintaining an illegal situation, thus preventing the Namibian people from exercising their right to self-determination, has led to attacks on Angolan territory that are to be condemned. Almost three years have elapsed since the adoption of Security Council resolution 435 (1978), yet, notwithstanding the constant diplomatic initiatives of the SecretaryGeneral and of the "contact group", with the support of the frontline States, the legitimate hopes for a final settlement have not yet been fulfilled.
243.	The recent invasion of Angola's territory unjustifiable on any grounds, and undermining the principles of international law that should govern us all is a negative result of a latent confrontation that must urgently be solved through political means.
244.	The events in southern Angola represent an evident sign of the risks created by the present situation, resulting in heavy sacrifices for the sovereign State of Angola, with which we renew our solidarity. We should not forget, either, the attack perpetrated on Mozambique last January, which we equally reject.
245.	My country has supported Namibia's independence in accordance with Security Council resolution 435 (1978) and trusts the diplomatic efforts that the "contact group" has been conducting within its framework. This support we reiterate today, convinced that new delays or unacceptable intransigence may lead to a grave confrontation in southern. Africa, with dire repercussions on international stability.
246.	Another source of tension that has been debated here for several years, without the concrete results that the security of the international community would demand, is the question of the Middle East. This is a question of particular and universal importance, in view of the high values and interests at stake and of all its inherent risks. Portugal has clearly expressed its standpoint, defending the establishment of a climate of conciliation and mutual respect that would put an end to the present growing armed confrontations and consolidate an essential spirit of negotiation. My Government has thus stressed the responsibility of the international community in contributing to a global solution that would lead to Israel's withdrawal from the Arab territories occupied since 1967, and to the dismantling of the settlements established since then. We have supported the recognition of the right of self-determination of the Palestinian people, with all its consequences, and of their return. We have defended the right to full security and sovereignty within safe and recognized boundaries of all countries in the area, including Israel, We have called for an end to the unacceptable violations of the territorial integrity of Lebanon. We have condemned the Israeli attack on Iraq's nuclear installations, for it constituted a grave violation of the sovereignty of Iraq and of the principle of the peaceful use of nuclear energy.
247.	On the other hand, my country has stressed the urgent need for a mutual effort towards an understanding between Israel and the PLO, based on a mutual recognition that would take into account unquestionable political realities and help create a peaceful future for the area. To this end, it is legitimate to hope that the Government of Tel Aviv may draw from the martyred history of the Jewish people such human understanding as will permit it to break the present circle of intransigence, recognizing that' the Palestinian people cannot be denied the political, national and social rights that have made possible the existence and consolidation of the State of Israel itself.
248.	It is in this context that Portugal supports the diplomatic initiatives particularly the, efforts made by the EEC—that, hopefully, will substitute for the present confrontation an indispensable dialog of peace and cooperation. Likewise, the recent plan advanced by Crown Prince Fahd of Saudi Arabia represents a significant political step that should be given the attention that it deserves.
249.	Still within the existing sources of international tension that are gloomily pictured in our agenda, we should acknowledge with hope that progress has been achieved under the auspices of the OAU on the problem of the selfdetermination of Western Sahara. We salute the spirit of negotiation resulting in the exploration of avenues leading towards a democratic solution and an equitable conciliation of the legitimate interests of the parties concerned.
250.	As is known, Portugal's adherence as quickly as possible to the European Communities, to which my Government remains deeply committed, reflects the profound political, economic, social and cultural realities that identify us with the countries members of those Communities. This goal is in keeping with the legitimate aspirations of the Portuguese people and constitutes one of the main priorities of my Government within the framework of its global policy and its. external action.
251.	Portugal faces as a challenge the important tasks resulting from its adherence. They will no doubt bring about significant changes and improvements in the economic and social structure of our country. We share the model of a democratic and free society existing in the Communities, just as we equally share the spirit of solidarity characterizing its actions not only in its geographical region but also on a worldwide basis.

252.	In a broader field, we view with concern that the efforts being made to diminish the profound disparities between developed and developing countries are not achieving the desired results. This is the result mainly of the present economic crisis, which impedes the availability of additional resources for development.
253.	Because of its intermediate state of economic development, Portugal is in a position to understand the difficulties facing both sides. We attach importance to all initiatives aimed at overcoming the present crisis. We believe that all countries should contribute to these initiatives, regardless of their own level of development or economic and social systems. That is the only way to keep the NorthSouth dialog alive and to contribute to the timely launching of the global negotiations, which have given rise to so many hopes in the international community. It is in that spirit that Portugal has actively participated in several meetings and conferences of the United Nations, more particularly the United Nations Conference on New and Renewable Sources of Energy and the United Nations Conference on the Least Developed Countries. We support the basic idea of the International Meeting on Cooperation and Development which will be held at Cancun, and we hope that this meeting will bear positive results and a better understanding between countries with larger dimensions and consequently commitments, and those which have suffered more because of their lack of resources.
254.	We share the view that there are two main problems which stand out in the complex of development: energy and food. Interlinked and complementary, these two issues, which are indeed important to the international community as a whole, to a large extent determine the possibilities of overcoming the stage of underdevelopment. In fact, more than two thirds of mankind are afflicted with a scarcity of food and energy jeopardizing all efforts towards development. Because of the worldwide crisis in energy products and the acute world food and agricultural situation causing the depletion of grain reserves and the consequent price increases, the importing countries, in addition to endangering gravely their balance of payments, must allocate to these consumer products resources that are vital to support the structural changes capable of allowing them to make progress on the path to development.
255.	My country has historic relations with a group of nations occupying extensive areas of what is traditionally called the third world. Together with the leaders of these nations, we have embarked upon broader cooperation, cooperation which hitherto has been mainly bilateral. Our growing and untiring efforts are aimed at diversifying this cooperation which we intend to intensify with the third-world countries and the specialized agencies. Thus we hope to overcome a situation representing an obstacle to progress, one which is an insult to human dignity.
256.	We believe that the gradual elimination of international tension and divisions among nations is closely linked to the universal promotion and protection of human rights and fundamental freedoms. Human rights must be considered as an integral part of a global dimension required for all activities we pursue in our search for justice, security and development, as well as for a fruitful dialog between the acting partners of the international
community.
257.	As we have already mentioned, this is a particularly important aspect of the present world situation. Serious violations of individual rights are still occurring, and there are still situations where human dignity is ignored. The right of peoples to self-determination and independence is viewed with contempt. The territorial integrity of sovereign States and their right to decide freely on their own system of government are blatantly disregarded. Thus the foundations of democratic society and international relations are being jeopardized. Since these are the basic principles guiding this Organization's work, we as Member States are bound to respect, abide by and promote them.
258.	This is a field where the United Nations, in accordance with the purposes and principles of the Charter, has the responsibility to promote and protect human rights and to provide an opportunity for dialog and cooperation among its Member States with the most diverse systems and historical and social conditions. It is our view that such a task can be fulfilled only through enhancing the effectiveness of the United Nations system, whose capabilities to intervene should also be strengthened. That is the position we have been advocating particularly during the past three years in the Commission on Human Rights, of which we have had the privilege of being a member.
259.	The Portuguese Government attaches the highest importance to the observance of these principles, which are enshrined in clear and decisive terms in our Constitution and integrated in the daytoday practice of the Portuguese people. We have stated as much in the report on the implementation of the rights protected by the International Covenant on Civil and Political Rights preserve*! by Portugal to the last session of the Commission on Human Rights.15
260.	We wish to reiterate the importance we attach to civil and political rights, which are the very foundation of our own historical reality. Even though we recognize that the effective enjoyment of such rights calls for the improvement of the present economic, social and cultural conditions, we cannot agree that the search for such improvement should take precedence over the guarantee of what we consider to be the fundamental rights inherent in human dignity, which, above all, we must protect at any cost.
261.	However, we think it is far more important to ensure effective and increasingly wide protection of all rights than to form a hierarchy of various types of rights. Let us remain hopeful that those rights will be implemented. This is a field in which a primary role must be played by the international community and for which the United Nations has a special responsibility.
262.	Still regarding the protection of the rights of peoples, I must mention that one problem persists which is a reminder of our common incapacity to make the principles of the Charter and international law prevail in the practice of nations. I am referring to East Timor. Year after year appeals and condemnations have been repeated here concerning a situation that is condemned by legal and moral standards and prevents the people of Timor from freely exercising their right to self-determination.
263.	Conscious of our responsibility in defending the future of that people, to which we are historically bound, and concerned with the difficult conditions and the serious problems facing East Timor, my Government has shown an availability for dialog reflected in some detail in the report of the Secretariat itself that until now has unfortunately not met with an adequate response. In spite of the difficulties of the problem, Portugal will continue seeking to develop and exhaust all diplomatic efforts that will protect the national rights and the identity of the people of Timor in accordance with the spirit of the Charter.
264.	The resolution of this problem lies within the responsibility of the United Nations. However, Portugal, having no territorial claims whatsoever to East Timor, acknowledges its responsibilities in helping to find solutions by consent that are in keeping with the right of self-determination.
265.	Many and grave are the problems demanding an urgent solution that are faced by the international community. Without the goodwill of peoples in the struggle against misery, hunger and war, the ingenuity of man and the potential of States will continue to be misdirected towards the perpetuation of conflicts, and thus the progress and wellbeing of mankind will be set aside. We trust that common sense will prevail and that the world of tomorrow will see the conflagrations that now afflict mankind progressively diminish.
266.	It is our profound belief that the United Nations will play an important role in this fundamental harmonization of efforts.
